107 F.3d 924
323 U.S.App.D.C. 291
NOTICE: D.C. Circuit Local Rule 11(c) states that unpublished orders, judgments, and explanatory memoranda may not be cited as precedents, but counsel may refer to unpublished dispositions when the binding or preclusive effect of the disposition, rather than its quality as precedent, is relevant.UNITED STATES of America, Appellee,v.Michael D. SELLERS, Appellant.
No. 95-3177.
United States Court of Appeals, District of Columbia Circuit.
Nov. 29, 1996.

Before:  SILBERMAN, RANDOLPH, and ROGERS, Circuit Judges
JUDGMENT
PER CURIAM.


1
This appeal was considered on the record from the United States District Court for the District of Columbia and on the briefs filed by the parties.  The court has determined that the issues presented occasion no need for an opinion.  See D.C.Cir.Rule 36(b).  It is


2
ORDERED AND ADJUDGED that appellant's sentence be affirmed.  Appellant challenges his sentence based on the Sentencing Commission's 1995 Special Report to Congress:  Cocaine and Federal Sentencing Policy and subsequent congressional action concerning sentences for trafficking in crack cocaine.  However, the Special Report and subsequent congressional action neither provide a basis for a downward departure, see United States v. Anderson, 82 F.3d 436, 439-41 (D.C.Cir.1996) (opinion for the court) (Williams, J.);  id. at 442-43 (Tatel, J., concurring), nor establish that there is no rational basis for the 100:1 ratio between crack and powder cocaine.  See United States v. Jackson, 84 F.3d 1154, 1161 (9th Cir.1996), petition for cert. filed, No. 96-6320 (Oct. 8, 1996);  see also United States v. Johnson, 40 F.3d 436, 439-41 (D.C.Cir.1994), cert. denied, 115 S.Ct. 1412 (1995);  United States v. Thompson, 27 F.3d 671, 678 (D.C.Cir.), cert. denied, 115 S.Ct. 650 (1994);  United States v. Cyrus, 890 F.2d 1245, 1248 (D.C.Cir.1989).


3
The Clerk is directed to withhold issuance of the mandate herein until seven days after disposition of any timely petition for rehearing.  See D.C.Cir.Rule 41.